FILED
                                                                                           DEC 302009
                            UNITED STATES DISTRICT COURT                             Clerk, U.S. District and
                                                                                       Bankruptcy Courts
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
Lawrence Wilder, Sr.,                                  )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )      Civil Action No.      O~     2448
                                                       )
Warshaw One, LLC, et al.,                              )
                                                       )
       Defendants.                                     )


                                  MEMORANDUM OPINION

       Before the Court is the plaintiff s pro se complaint and application to proceed in forma

pauperis. The application will be granted and the complaint will be dismissed.

       The plaintiff: a self-described "psychiatrically disabled 44-year-old African American

male," Compl. at 1-2 (punctuation and spelling altered), purports to bring claims under several

federal statutes and the common law, and demands $100 million in damages. The nine-page

complaint is rambling and incoherent. It makes mention of numerous famous persons, including

the D.C. madam, id. at 9, and 0.1. Simpson, id. at 4. It contains numerous references to

prostitution. Id. at 3, 4. It identifies several doctors and Maryland state and federal judges and

prosecutors by name. See id. at 4,5,6. It also alleges that one of the defendants, allegedly a

former co-habitant, "stalked [him] in different states," id. at 7, and in his "Baltimore city

neighbor[hood] and caused hate crimes, while disrespecting my Janet Reno DOl pardon granted

on September 28,2000[,] the 13th anniversary of my President Ronald Reagan Executive

appointment at NASA Goddard Space Flight Center," id. at 8.

       A complaint such as this one that describes fantastic or delusional scenarios is subject to
immediate dismissal. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d

328, 330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when it

lacks "an arguable basis in law and fact." Brandon v. District a/Columbia Bd.   0/ Parole, 734
F.2d 56, 59 (D.C. Cir. 1984). Accordingly, this complaint will be dismissed.

       A separate appropriate order accompanie




Dare:IL/.Lf      Ie '7                              United States District Judge